Citation Nr: 0306423	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a gunshot wound to the neck, current rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the New York, New 
York, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied the 
veteran's claim for a rating in excess of 0 percent for 
residuals of a gunshot wound to the neck.  In a May 2000 
hearing officer decision, the RO increased the rating from 0 
percent to 10 percent.  The veteran has continued his appeal, 
and is seeking a rating in excess of 10 percent.

In January 2003, the veteran wrote to the Board that he was 
filing a claim for service connection for diabetes mellitus.  
This claim has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's shrapnel wound to the left side of the neck 
is currently manifested by a one inch long, nontender, 
nondisfiguring scar, retained shrapnel fragments, and 
moderate muscle disability with fatigue secondary to pain.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the neck are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.56, 4.59, 4.73, 4.118, Diagnostic Codes 
5323, 7800-7805 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  In June 2002, the Board undertook efforts to develop 
additional evidence relevant to the veteran's claim.  That 
evidentiary development, including a new VA medical 
examination, has been completed.  In addition to the report 
of the recent examination, the veteran's claims file contains 
relevant medical records from service, VA, and private 
sources, and the transcript of an April 2000 hearing that the 
veteran had before a hearing officer at the RO.  The veteran 
has not reported the existence of any relevant evidence that 
is not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the June 1998 rating 
decision, a September 1998 statement of the case (SOC), the 
May 2000 hearing officer decision, and a May 2000 
supplemental statement of the case (SSOC).  These documents 
together relate the law and regulations that govern the 
veteran's claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding that claim.  In a May 2001 letter, the RO informed 
the veteran and his representative of the type of evidence 
needed to support his claim, and indicated what the veteran 
should do toward obtaining such evidence, and what VA would 
do.

II.  Increased Rating for Residuals of a Gunshot Wound to the 
Neck

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

The veteran is service-connected for a gunshot wound to the 
neck.  He has reported that the left side of his neck was 
wounded by a bullet that ricocheted.  On examination in 
service in July 1970, he was noted to have a one-inch scar on 
the left side of his neck from that wound.  On VA examination 
in November 1970, the scar was found to be two centimeters 
long, nontender, nonfixed, and not depressed.  The examiner 
found that the veteran had no physical disability connected 
to the wound or scar.  

In a January 1971 rating decision, the RO established service 
connection for residuals of the wound effective from the time 
of the veteran's separation from service.  The RO evaluated 
the condition as a scar, and assigned a rating of 0 percent.

The claims file contains private treatment records from James 
Vacek, M.D.  In 1984, Dr. Vacek saw the veteran for pain and 
tingling in the left shoulder and upper arm, and occasional 
neck pain.  Dr. Vacek's impression was cervical spine 
arthritis with possible nerve impingement.  Cervical spine x-
rays revealed posterior osteophytosis at C3-C4 and C4-C5, 
with possible minor foraminal encroachment.

The veteran submitted a report of diagnostic imaging of his 
neck performed at a private facility in August 1995.  The 
imaging showed multiple metallic densities consistent with 
shrapnel in the left side of the neck and at the level of 
thoracic inlet.

In October 1997, the veteran requested an increased rating 
for his neck wound residuals.  He indicated that he had pain 
and muscle spasms in his neck, and that he had headaches.

On VA examination in December 1997, the veteran reported 
that, since sustaining the shrapnel wound in the left side of 
his neck in 1969, he had experienced pain, stiffness, muscle 
spasm, and poor range of motion in his neck, and occipital 
headaches.  It was noted that the veteran had sustained a 
rotator cuff tear in 1995, and had undergone surgery on the 
left shoulder in 1997.  The examiner noted a scar at the base 
of the left neck, at the point of bullet entry.  There was 
muscle spasm in the paravertebral area on the left side of 
the neck.  There was crepitus with movement of the neck.  

The range of motion of the cervical spine was to 22 degrees 
of flexion, 25 degrees of extension, 30 degrees of lateral 
flexion each to the left and right, and 40 degrees of 
rotation each to the left and right.  Cervical spine x-rays 
showed narrowing of the intervertebral disc space at C5-C6, 
with encroachment of the neural foramina bilaterally.  There 
were mild anterior marginal osteophytes.  The examiner's 
impression was status post left shoulder rotator cuff tear, 
and chronic neck pain.

The RO requested an opinion from the physician who examined 
the veteran in December 1997 as to whether the current 
findings of the cervical spine were a direct result of the 
gunshot wound scar of the left neck.  In March 1998, the 
physician opined that "the current findings of the cervical 
spine are not a direct result of the gunshot wound scar of 
the left leg [sic]."

In September 1998, the veteran asserted that he had moderate 
disfigurement of the left side of his neck because of the 
shrapnel wound scar.  

In an April 2000 hearing at the RO, the veteran indicated 
that he had incurred the wound in his neck when an enemy 
bullet hit his weapon and then struck him in the neck.  He 
stated that he was moved from the field to base camp for 
about a month, and then returned him to the field.  He 
reported that, after service, in the mid-1970s, he began to 
have severe muscle spasms in his neck.  He stated that he had 
experienced spasms intermittently over the years, becoming 
severe again in the early 1980s.  He reported that he 
currently had stiffness in his neck, and aching with changes 
in the weather.  He related that he drove for a living, and 
that he had to turn his body instead of his neck to look 
around when his neck was symptomatic, which was most of the 
time.  He indicated that he had occasionally missed work 
because of neck pain.

The veteran reported that in 1995, when x-rays showed 
retained shrapnel in his neck, he was advised not to have 
MRI, because the shrapnel could move and pierce a major blood 
vessel.  He stated that the scar on his neck was sometimes a 
little tender to the touch, and that he felt pain, aching, 
and pulling in his neck muscles when he turned his head.  He 
indicated that Dr. Vacek had told him that it was possible 
that his cervical spine arthritis was related to the 
residuals of the shrapnel wound of his neck.

In the May 2000 hearing officer decision, the hearing officer 
evaluated the wound residuals as an injury of Muscle Group 
XXIII, and increased the rating to 10 percent.  

On VA examination in November 2002, the examiner indicated 
that he had reviewed the veteran's claims file.  The veteran 
reported aching in his neck since the wound in service, with 
increasing ache in the most recent ten years.  He also 
related that he took nonprescription medication for the pain.  
He complained of stiffness in the neck, requiring him to turn 
his body instead of his neck to look around when driving.  He 
further reported having spasms in his left neck and shoulder, 
less frequently in recent years.  He also reported numbness 
in his right hand.

The examiner noted a scar at the base of the neck, hidden in 
the folds of the skin.  The scar was one inch long, and was 
lighter than the surrounding tissue.  It was nontender, 
nondepressed, and in itself did not impair the mobility of 
the neck.  Shrapnel fragments were not palpable in the area.  
The strap muscles of the neck were normal and without spasm.  
On forward flexion of the neck, there was some give-way due 
to pain, and some fatigability secondary to that pain.  When 
extending the neck against resistance, there was some pain.  
The sternocleidomastoid muscles were strong.  There was some 
decreased sensation over the medial aspect of the thumb and 
index finger on the right, compared to the left.  The grip 
was strong, and peripheral pulses were intact.  The examiner 
reported the following impressions:

1)  Status post shrapnel injury to the 
base of the left neck with some muscular 
fatigue secondary to pain on flexion 
against resistance, and occasional spasm 
secondary to the pain.

2)  Scars related to the entry wound as 
described.

3)  Degenerative arthritis of the 
cervical spine with degenerative disc 
disease as described.  This is not 
related to the shrapnel injury.

4)  Nerve root entrapment producing a C5-
6 radiculopathy as described.

The residuals of the veteran's neck wound were initially 
evaluated based on the criteria for rating scars.  While the 
veteran's appeal of the rating for his wound residuals been 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, including scars.  See 
67 Fed. Reg. 49,590 et seq. (July 21, 2002) (to be codified 
at 38 C.F.R. § 4.118).  When a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the previous version of the regulations, scars of the 
head, face, or neck were rated at 0 percent if slight, 10 
percent if moderate and disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  Medical examinations have not 
shown that the veteran's neck scar is disfiguring.  On the 
most recent examination, it was described as hidden.  A scar 
that was tender and painful on objective demonstration was 
rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  A scar 
could also be rated based on limitation of motion of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  
On medical examinations, the veteran's neck scar has been 
nontender, and has not produced limitation of motion.

Under the revised regulations, disfigurement of the head, 
face, or neck is ratable at 10 percent if there is one 
characteristic of disfigurement.  The characteristics of 
disfigurement include a scar five or more inches in length or 
one-quarter inch wide, elevation or depression of the surface 
of a scar, adherence of a scar to underlying tissue, and skin 
areas exceeding six square inches that are hypo- or 
hyperpigmented, of abnormal texture, indurated and 
inflexible, or that have missing underlying soft tissue.  
67 Fed. Reg. 49,596 (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800).  The veteran's scar and wound area do 
not have any of those characteristics.  The new regulations 
also allow for compensable ratings for scars that are painful 
on examination or that limit the function of the affected 
part; but the veteran's neck scar does not meet either of 
those criteria.  67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805).

Thus, the veteran's scar does not meet the criteria for a 
compensable rating under either the previous or the revised 
regulations.  The residuals of his neck wound can be 
evaluated under the criteria for rating muscle injuries.  
Muscle injuries are evaluated based on whether they are 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).  Injuries of Muscle Group XXIII are rated at 0 
percent if slight, 10 percent if moderate, 20 percent if 
moderately severe, and 30 percent if severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5323.

For purposes of rating muscle injuries, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  The criteria for moderate and 
moderately severe muscle injuries are as follows:

Moderate disability of muscles:

Type of injury:  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

History and complaint:  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

Objective findings:  Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

Moderately severe disability of muscles:

Type of injury:  Through and through or 
deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

History and complaint:  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

Objective findings:  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.
38 C.F.R. § 4.56(d).

The evidence indicates that the type of injury the veteran 
sustained was from a single bullet that left multiple 
fragments of shrapnel.  The veteran's service medical records 
do not include records of treatment of the veteran following 
the wound.  The veteran has not indicated that he had 
prolonged infection, and post-service medical records have 
not found evidence of intermuscular scarring.  The evidence 
indicates that the type of injury more closely resembles the 
criteria for a moderate muscle disability than those for a 
moderately severe disability.

The history and complaint of the neck wound includes the 
veteran's account that he was moved to base camp for about a 
month, and then returned to the field.  He did not indicate 
that he was hospitalized for a prolonged period.  The 
findings on examination in 2002 of give-way due to pain, and 
fatigability due to pain sound comparable to the cardinal 
signs and symptoms of muscle disability of lowered threshold 
of fatigue and fatigue pain.  

It is reasonable to find that the veteran's neck has one or 
two of the cardinal signs and symptoms of muscle disability.  
The veteran once reported that he had occasionally missed 
work due to neck pain, but he has not indicated that he is 
unable to keep up with work requirements.  The history and 
complaint in this case more closely resemble the criteria for 
a moderate muscle disability.

The objective findings regarding the neck wound residuals 
include a small, linear entrance scar.  The injured left side 
of the neck has a lowered threshold of fatigue, but there is 
no evidence of loss of deep fascia or muscle substance.  
Thus, the objective findings most closely meet the criteria 
for a moderate muscle disability.

As the type of injury, history and complaint, and objective 
findings all most closely resemble the criteria for a 
moderate muscle disability, the preponderance of the evidence 
is against an evaluation in excess of the current 10 percent 
rating for the veteran's neck muscle disability.  The 
veteran's neck disability is manifested by some fatigue due 
to pain on flexion.  Some fatigability is consistent with a 
moderate disability.  No medical professional has found 
functional limitation that is more than moderate.

The veteran has been found to have arthritis and disc disease 
of the cervical spine.  Although the veteran reported that a 
private physician indicated that a link between the shrapnel 
wound and cervical spine disorders was possible, direct 
written reports from two VA physicians who examined the 
veteran contain conclusions that the cervical spine disorders 
did not result from the wound.  The preponderance of the 
evidence is against attributing the manifestations of the 
arthritis and disc disease to residuals of the wound.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In the September 1998 SOC, the RO noted the provisions of 
38 C.F.R. § 3.321(b)(1).  The veteran has not required post-
service hospitalizations for his neck disability.  He has not 
reported, nor is there other evidence, that the neck 
disability markedly interferes with employment.  The Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the neck is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

